Respondent was admitted to the Bar by this court on July 12, 1977 and practices in the City of Albany. In this proceeding to discipline him for professional misconduct, petitioner moves to confirm the report of the referee which sustained two charges, finding that respondent neglected a matrimonial matter and failed to co-operate with petitioner in its investigation of two inquiries filed against him. Respondent concedes that he failed to co-operate, but urges that we reject the referee’s findings sustaining the neglect charge. We have reviewed the evidence and are in agreement with the findings of the referee. Accordingly, petitioner’s motion to confirm the report is granted. In determining an appropriate sanction, we note in partial mitigation that respondent’s client does not appear to have suffered any pecuniary loss as the result of his misconduct. Under the circumstances, we have concluded that the ends of justice will be adequately served in this matter by a censure. Respondent censured. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Levine, JJ., concur.